Citation Nr: 0000340	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  96-50 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for a depressive 
disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to July 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim of entitlement to an 
increased rating for depressive neurosis.

In the April 1996 rating decision, the RO also denied the 
veteran's claims of entitlement to service connection for a 
spine condition, a left shoulder condition, and a left arm 
condition.  The veteran subsequently filed a timely appeal as 
to each of these claims.  However, in August 1996, the 
veteran submitted a signed statement indicating that he 
wished to withdraw his appeals as to those issues.  See 
38 C.F.R. § 20.204(b).  Accordingly, the Board will not 
address those issues further.

In a Substantive Appeal (VA Form 9) submitted in June 1996, 
the veteran requested a hearing before a traveling member of 
the Board.  However, in his signed statement submitted in 
August 1996, the veteran withdrew this request.


FINDING OF FACT

The competent and probative evidence of record demonstrates 
that the veteran's depressive disorder is manifested by 
depression, panic attacks, memory loss, impaired impulse 
control, and an inability to establish and maintain effective 
relationships. 



CONCLUSION OF LAW

The criteria for a 70 percent rating for depressive disorder 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
4.7, 4.21, 4.130, Diagnostic Code 9434 (1999); 38 C.F.R. 
§ 4.132, Diagnostic Codes 9405 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board concludes that the veteran's claim is 
well grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991).  When a 
veteran claims that he has suffered an increase in 
disability, or that the symptoms of his disability are more 
severe than is contemplated by the currently assigned rating, 
that claim is generally considered well grounded.  
Bruce v. West, 11 Vet. App. 405, 409 (1998); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-632 (1992).

Upon the submission of a well-grounded claim, the VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a).  In the instant case, 
there is ample medical and other evidence of record, the 
veteran has been provided with a recent psychiatric 
examination, and there is no indication that there are 
additional records that have not been obtained and which 
would be pertinent to the present claim.  Thus, no further 
development is required in order to comply with VA's duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

The Board notes that on several occasions, the veteran has 
reported that he is receiving benefits from the Social 
Security Administration.  Generally, where there has been a 
determination that the veteran is entitled to Social Security 
benefits based upon a service-connected disability, the 
records concerning that decision are often needed by the VA 
for evaluation of pending claims, and must be obtained.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  However, in 
this case, the veteran has specifically reported that he is 
receiving only retirement benefits from the Social Security 
Administration, and that his receipt of these benefits was 
based solely on his retirement and not on his service-
connected disability.  Thus, there is no indication that any 
of the records pertaining to the veteran's grant of Social 
Security retirement benefits would provide any evidence 
pertinent to the veteran's increased rating claim.  
Therefore, the Board finds no basis for remanding this claim 
for further development of the record in order to obtain the 
veteran's Social Security records.  See Brock v. Brown, 10 
Vet. App. 155 (1997).

Relevant Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (1999), 
which require the evaluation of the complete medical history 
of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (1999).

Effective November 7, 1996, during the pendency of this 
appeal, the VA's Schedule, 38 C.F.R. Part 4, was amended with 
regard to rating mental disorders.  61 Fed. Reg. 52695 (Oct. 
8, 1996) (codified at 38 C.F.R. § 4.130).  Because the 
veteran's claim was filed before the regulatory change 
occurred, he is entitled to application of the version most 
favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 308, 
311 (1991).  In the instant case, the RO provided the veteran 
notice of both the revised and the old regulations in the May 
1999 Supplemental Statement of the Case.  Thus, the Board 
finds that it may proceed with a decision on the merits of 
the veteran's claim, with consideration of the original and 
revised regulations, without prejudice to the veteran.  See 
Bernard v Brown, 4 Vet. App. 384, 393-394(1993)

On and after November 7, 1996, the VA Schedule for rating a 
major depressive disorder read as follows:

100%  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation  or own name.  

70%  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

50%  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.  

38 C.F.R. § 4.130, Diagnostic Code 9434 (1999).  

Before November 7, 1996, the criteria for major depression 
without meloncholia read as follows:

100%  The attitudes of all contacts 
except the most intimate are so adversely 
affected as to result in virtual 
isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality 
with disturbed thought or behavioral 
processes associated with almost all 
daily activities such as fantasy, 
confusion, panic and explosions of 
aggressive energy resulting in profound 
retreat from mature behavior.  
Demonstrably unable to obtain or retain 
employment.

38 C.F.R. § 4.132, Diagnostic Code 9405 (1996).

Before November 7, 1996, the criteria for bipolar disorder, 
manic, depressed, or mixed, read as follows:

100% Active psychotic manifestations of 
such extent, severity, depth, persistence 
or bizarreness as to produce total social 
and industrial inadaptability.

38 C.F.R. § 4.132, Diagnostic Code 9206 (1996).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual Background

In January 1996, the veteran filed a claim of entitlement to 
an increased rating for his service-connected depressive 
neurosis.  During a VA psychiatric examination conducted in 
March 1996, the veteran reportedly described a history of 
prolonged periods of hypomania.  The VA psychiatrist 
indicated that since discharge, the veteran has experienced 
periods in which he had a great deal of energy and 
aggression, during which he could work for 16 hours daily and 
was often intimidating towards others, and periods in which 
he was depressed and extremely irritable, often making verbal 
outbursts towards family members.  The veteran reported that 
over the last several years, his other health problems have 
generally preoccupied him, until several months ago when he 
experienced an exacerbation of his mood disorder.  The 
veteran indicated that he experienced racing thoughts, 
irritability, an inability to sleep, crying spells, and 
subjective dysphoria.  He reported some slight improvement 
since he began taking medication but indicated that he was 
still dysphoric and prone to crying spells.

Regarding his employment history, the veteran reported that 
he had obtained training as a tooling engineer and had 
obtained many high-paying jobs in his field over the years.  
He also indicated that many of his jobs only lasted two years 
or less, and that he had lost some jobs because his employers 
felt he was pushing his subordinates too hard or was too 
intimidating towards them.  The veteran also indicated that 
he had last worked in 1982 but was fired from that job 
because he had difficulty relating to his coworkers.  He 
reported that after he left that job he decided to take early 
retirement and has not worked since.

Regarding his family history, the veteran reported that he 
divorced his third wife in 1974, and that they have two 
children, including a 15-year old son and a 22-year old 
daughter.  He indicated that his son lived with him and that 
he saw his daughter frequently, although she was reportedly 
living with her mother while she was in school.  The veteran 
indicated that despite his medical problems, he was recently 
able to find a younger girlfriend whose company he enjoyed.

Upon examination, the VA psychiatrist noted that the 
veteran's affect appeared liable throughout the interview, at 
certain times becoming boisterous and at other times becoming 
tearful.  The VA psychiatrist further noted that his mood 
showed a fixed disturbance, with racing thoughts and 
dysphoria, and that he tended to talk with a mildly pressured 
speech.  The VA psychiatrist found no evidence of cognitive 
impairment and no signs of a thought disorder.  The veteran 
reportedly appeared articulate and intelligent, and his 
thought process reportedly remained goal-directed and 
coherent.  The VA psychiatrist diagnosed the veteran with 
"bipolar disorder, most recent episode mixed."

In August 1996, the veteran was provided with a personal 
hearing at the RO.  The veteran testified that since leaving 
the service in 1945, he has held around 50 jobs, many of 
which were lost due to personality conflicts with coworkers 
and supervisors.  He further testified that during that 
period, he was sometimes self-employed as a consultant, which 
he found to be easier because he did not have to deal with 
people as much.  He also testified that although he was 
receiving Social Security benefits, these benefits were not 
based on any disability but rather just on his retirement.  
The veteran indicated that he was currently living with his 
son, and that his irritability had caused problems between 
them.  The veteran reported that he often became out of 
control and shouted at his son.  He testified that this 
worried him because his son was "the last person I have on 
this earth...I don't want to lose him."  

VA outpatient treatment records dated between March 1997 and 
April 1998 reflect ongoing complaints and treatment for a 
depressive disorder.  During this period, several VA 
examiners noted a history of depression, anxiety, and 
irritability.  The veteran was also noted to have experienced 
crying spells, memory loss, and difficulty concentrating, and 
several VA examiners noted that the veteran was concerned 
about how these symptoms would affect his relationship with 
his son.

In June 1998, the veteran was provided with another 
psychiatric examination, which was conducted by Dr. A.K, a 
private psychiatrist.  Dr. A.K. noted that prior to their 
interview, while the veteran was in the waiting room, he 
became extremely irritable and volatile.  Upon questioning, 
the veteran reported that he was very depressed and 
experienced frequent crying spells.  He also reported that he 
only slept 11/2  to 2 hours a night, and that he experienced 
problems with both concentration and memory.  Dr. A.K. noted 
that the veteran was now 78 years old and appeared unable to 
remember many of the details of his life, including the name 
of his psychiatrist, the name of his medication, and that 
dates on which he was hospitalized.  The veteran reported 
extreme problems with volatility and losing his temper, but 
denied a history of violence.  He also reported experiencing 
panic attacks, with increased heart rate, shortness of 
breath, headaches, and sweating.  The veteran denied 
hallucinations or current suicidal ideation.  

Upon examination, Dr. A.K. noted that the veteran continued 
to be quite angry about having to have an evaluation.  Dr. 
A.K. indicated that he was irritable and hostile, and that 
his mood was depressed.  The veteran reportedly needed to be 
calmed down on multiple occasions.  Dr. A.K. noted that he 
appeared oriented and capable of maintaining minimal personal 
hygiene.  Dr. A.K. also noted that he had significantly 
decreased social activities and that he tended to isolate 
himself due to his explosiveness. Dr. A.K. concluded that the 
veteran "clearly has impaired impulse control" and that his 
judgment seemed to be impaired by his illness.  The veteran 
was diagnosed with depressive neurosis and intermittent 
explosive disorder, and Dr. A.K. assigned a Global Assessment 
of Functioning (GAF)  score of 45 with behavior described as 
being considerably influenced by his psychiatric symptoms.  
She concluded that the veteran experienced depressed mood, 
insomnia, problems with concentration and memory, feelings of 
hopelessness, and problems with motivation.  She further 
concluded that his most prominent problem was clearly his 
intermittent explosive disorder, which was exhibited 
immediately upon his arrival in the waiting room.  Dr. A.K. 
found that this prevented him from normal social functioning 
and made him unable to maintain friendships because he was 
frequently explosive and irritable with people.

Analysis

The veteran is currently rated as 50 percent disabled for his 
service-connected depressive disorder.  He contends that his 
disability has worsened in severity to such a degree that it 
is no longer compensated by his presently assigned disability 
rating.  As noted above, the Board will consider the 
veteran's claim under both the current and the former 
schedular criteria in accordance with the Court's ruling in 
Karnas, 1 Vet. App. at 311.

With respect to the current criteria, the Board finds that 
the evidence of record shows that the current severity of the 
veteran's depressive disorder more nearly approximately a 
rating of 70 percent.  38 C.F.R. §§ 4.7, 4.21 (1999).  
Specifically, the Board believes that the competent and 
probative evidence of record reveals that the veteran suffers 
from severely impaired impulse control, which appears to 
strongly impair his ability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9434 (1999)

The Board recognizes that there is evidence of record which 
does not support a rating of 70 percent under the new 
criteria.  There is no evidence which suggests that the 
veteran exhibits suicidal ideation, obsessional rituals, or 
speech that is intermittently illogical, obscure, or 
irrelevant.  There is also no evidence that he experiences 
spatial disorientation or neglect of personal appearance and 
hygiene.  However, the Board finds that the weight of the 
evidence supports a 70 percent disability rating for the 
veteran's depressive disorder.  In particular, the Board 
found Dr. A.K.'s June 1998 examination report to be very 
probative.  Dr. A.K. specifically concluded that the 
veteran's impulse control problems prevented him from normal 
social functioning and made him unable to maintain 
friendships.  Dr. A.K. indicated that these symptoms were 
clearly exhibited throughout his June 1998 examination, 
during which he repeatedly became irritable, hostile, and 
volatile to Dr. A.K., and to patients and staff in the 
waiting room.  The Board finds that this is consistent with 
the veteran's own reports of irritability and anger 
outbursts, and with his expressed concern over how these 
symptoms might affect his relationship with his son.  The 
Board also finds that this is consistent with the veteran's 
GAF score of 45, which represents serious symptoms or serious 
impairment in social and occupational functioning. 

Furthermore, the Board notes that the veteran has reported 
other symptoms, including panic attacks, depression, and lack 
of sleep.  Additionally, Dr. A.K. noted that the veteran had 
difficulty remembering many of the details of his life and 
that his judgment seemed to be impaired as result of his 
disorder.

Therefore, while the veteran may have not demonstrated all of 
the criteria for a 70 percent disability rating under 
Diagnostic Code 9434, the Board finds that the aforementioned 
evidence demonstrates a degree of occupational and social 
impairment which "more nearly approximates" the criteria 
for a 70 percent rating rather than a 50 percent rating.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 4.7, 4.21, 
4.130, Diagnostic Code 9434 (1999).  The Board finds the 
manifestations of the veteran's disability which support a 70 
percent disability rating to be more significant and have a 
greater impact on his ability to function than those which do 
not meet the criteria for a 50 percent evaluation. 

The Board has considered whether the next highest evaluation 
of 100 percent under the new criteria might be warranted.  
However, although Dr. A.K. noted that the veteran had 
difficulty remembering many details of his life, there is no 
indication that his memory loss is so severe as to result in 
the loss of names of close relatives, his former occupation, 
or his own name.  Furthermore, the evidence of record does 
not demonstrate that the veteran's depressive disorder is 
manifested by symptoms such as gross impairment in thought 
processes or communication; persistent delusions of 
hallucinations; disorientation to time or place; or an 
intermittent inability to perform activities of daily living, 
such as maintenance of minimal personal hygiene.  38 C.F.R. 
§ 4.130, Diagnostic Code 9434 (1999).  Thus, the Board finds 
that the preponderance of the evidence of record is against 
assignment of a 100 percent disability evaluation under the 
new criteria.

In accordance with the Court's ruling in Karnas, the Board 
has also considered whether a 100 percent evaluation is 
warranted for the veteran's depressive disorder under the old 
criteria.  However, the Board believes that the evidence of 
record has not demonstrated that the veteran experiences 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  

Additionally, although the veteran's impaired impulse control 
clearly interferes with his ability to interact with others 
socially, the Board does not believe that the veteran's 
depressive disorder is of such severity as to result in his 
virtual isolation in the community.  Although the veteran has 
expressed concern that his symptoms have caused difficulty in 
his relationship with his son, the veteran has also indicated 
that they are still close and live together.  Furthermore, 
although the veteran has reported isolation, he has indicated 
that he still maintains frequent contact with his daughter, 
and during his March 1996 VA examination, the veteran 
indicated that he had recently met a younger girlfriend whose 
company he enjoyed. 

The Board also does not find that the veteran has 
demonstrated an inability to obtain or retain employment due 
to his depressive disorder.  Although the Board does not 
dispute that the veteran's depressive disorder is likely to 
have a strong impact on his ability to obtain employment, the 
Board notes that under the old criteria, a 70 percent 
disability rating already contemplates severe impairment in 
the ability to obtain or retain employment.  In this case, 
although the veteran has reported having lost numerous jobs 
due to his disorder, he has also indicated that he has been 
able to keep some jobs for up to several years.  
Additionally, the Board notes that he has not reported ever 
having experienced prolonged periods of unemployment prior to 
his retirement in 1982.  Rather, the veteran appears from his 
own statements to have generally been able to obtain new 
employment as an engineer when sought, despite the job 
instability sometimes caused by his depressive disorder.  
Furthermore, he has also reported a history of self-
employment on several occasions, which he found to be easier 
because he did not have to deal with people.  Therefore, 
while the Board acknowledges that the veteran's symptoms 
severely impair his ability to retain employment, as is 
contemplated by his 70 percent rating, the Board concludes 
the preponderance of the evidence is against finding that the 
veteran has demonstrated an inability to retain or obtain 
employment.  Thus, the Board finds that the preponderance of 
the evidence is against a 100 percent rating under the old 
criteria.

The Board notes that in the March 1996 VA psychiatric 
examination, the veteran was diagnosed with bipolar disorder.  
Prior to November 1996, bipolar disorder was rated using a 
different criteria than that used for a depressive disorder.  
See 38 C.F.R. § 4.132, Diagnostic Code 9206 (1996).  Because 
the medical evidence indicates that this diagnosis of bipolar 
disorder represents the same longstanding psychiatric 
disorder for which the veteran is service-connected, rather 
than a separate "disease entity", the Board has considered 
whether a 100 percent evaluation is warranted under the 
rating criteria in effect for bipolar disorder prior to 
November 1996.  See 38 C.F.R. § 4.128 (1996).  However, the 
Board finds that the evidence of record has not demonstrated 
that the veteran experiences active psychotic manifestations 
of such extent, severity, depth, persistence, or bizarreness 
as to produce total social and industrial adaptability.  In 
particular, the Board notes that both the March 1996 and June 
1998 psychiatrists found no evidence of a thought disorder or 
hallucinations, and no evidence of cognitive impairment.  
Additionally, as discussed in detail above, the Board does 
not believe that the veteran's symptoms are so severe as to 
render unable to retain or obtain employment.  Thus, the 
Board finds that the preponderance of the evidence is against 
an increased rating under 38 C.F.R. § 4.132, Diagnostic Code 
9206 (1996).  The Board notes in passing that consideration 
of a higher rating for bipolar disorder under the new 
criteria is moot, because, effective November 1996, bipolar 
disorder is rated using the same criteria as depressive 
disorder.

In summary, the Board finds that the competent and probative 
evidence of record supports the assignment of a 70 percent 
disability rating for the veteran's depressive disorder under 
the new criteria.  See 38 C.F.R. § 4.7, 4.21.  Furthermore, 
for the reasons and bases stated above, the Board also finds 
that the preponderance of the evidence is against assignment 
of a rating in excess of 70 percent under both the new and 
old criteria.


ORDER

An increased rating of 70 percent for the veteran's service-
connected depressive disorder is granted, subject to the 
regulations governing the payment of monetary benefits.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) [GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of mental health-illness." citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS 
(4th ed.), p.32.] GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, 
or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal 
relationships. Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers). Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to keep a job). 


